Citation Nr: 0003715	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  92-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sterility as the result of exposure to ionizing radiation. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
organic seizure disorder.

3.  Entitlement to an increased evaluation for a personality 
change due to general medical condition of closed head 
injury, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1958.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in February 1991, July 1994, and March 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The Board notes that, in a final decision of October 1986, 
the Board denied entitlement to service connection for 
sterility as the result of exposure to ionizing radiation.  
In 1997 and thereafter, the veteran submitted additional 
evidence in an attempt to reopen the claim; the RO found that 
the additional evidence was not new and material, and the 
current appeal on that issue ensued.  

The Board also notes that a rating decision in December 1989 
by the RO in Waco, Texas, denied entitlement to service 
connection for a seizure disorder; the veteran was duly 
notified of the decision; he did not file a timely 
substantive appeal, and the decision became final.  In 1992 
and thereafter, he submitted additional evidence in an 
attempt to reopen the claim; the RO found that the additional 
evidence was not new and material, and the current appeal on 
that issue ensued.

The issue of entitlement to an increased evaluation for a 
personality change due to general medical condition of closed 
head injury will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  A decision of the Board in October 1986 denied 
entitlement to service connection for sterility as the result 
of exposure to ionizing radiation.  

2.  The additional evidence submitted since October 1986 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  An unappealed rating decision in December 1989 denied 
entitlement to service connection for a seizure disorder. 

4.  The additional evidence submitted since December 1989 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  A decision of the Board in October 1986, denying 
entitlement to service connection for sterility as the result 
of exposure to ionizing radiation, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  Additional evidence presented or secured since October 
1986 is not new and material, and the claim of entitlement to 
service connection for sterility as the result of exposure to 
ionizing radiation is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  

3.  A decision by the agency of original jurisdiction in 
December 1989, denying entitlement to service connection for 
a seizure disorder, organic in nature, is final.  38 U.S.C.A. 
§ 7105 (West 1991).  

4.  Additional evidence presented or secured since December 
1989 is not new and material, and the claim of entitlement to 
service connection for an organic seizure disorder is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Sterility

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  

The law provides that, except as provided in Section 5108, 
when a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Second, if new and material 
evidence has been presented, then, immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  Third, if the 
claim is found to be well grounded, then the merits of the 
claim may be evaluated, after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been met.  

The sole basis of the Board's October 1986 denial of service 
connection for sterility as the result of exposure to 
ionizing radiation was that sterility is not recognized as a 
"radiogenic disease" by applicable regulations.  38 C.F.R. 
§ 3.311(b) (1986). 

The evidence of record in October 1986 included a VA 
genitourinary evaluation of the veteran in May 1980, which 
showed marked atrophy of the testicles and the absence of a 
sperm count.  The evidence at that time also included a 
report by the Department of Defense in July 1980 that a 
search of dosimetry records revealed that, during service in 
1957 in a test involving the atmospheric detonation of a 
nuclear device, the veteran received a total of .002 rem 
gamma, which was noted to compare with .700 rem from a 
clinical chest X-ray at that time.  

The additional evidence concerning sterility added to the 
record since October 1986 includes the veteran's testimony at 
a personal hearing in October 1997, at which he asserted that 
exposure to radiation in service in 1957 rendered him 
sterile.  That testimony is not "new" because it essentially 
reiterates the evidentiary assertion which the veteran made 
prior to the Board's October 1986 decision.  

The additional evidence also includes a statement by the 
veteran in June 1999 that a videotape of a television program 
produced in Sweden in 1982 contained a statement that 
radiation may cause sterility.  That statement is new but it 
is not "material," because it does not show that sterility is 
a radiogenic disease, under VA regulations, and it does not 
constitute competent scientific or medical evidence that 
sterility is a radiogenic disease.  See 38 C.F.R. 
§ 3.311(b)(2), (4) (1999).  Therefore, as new and material 
evidence has not been submitted, the claim of entitlement to 
service connection for sterility as a result of exposure to 
ionizing radiation is not reopened.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a).  

II.  Service Connection for an organic Seizure Disorder

The basis of the RO's denial in December 1989 of the 
veteran's claim for service connection for a seizure disorder 
was that there had been no diagnosis of a seizure disorder 
during the veteran's period of active service or within one 
year of his separation from service.  (An organic disease of 
the nervous system may be presumed to have been incurred in 
service when it is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.)

The evidence of record in December 1989 included service 
medical records and postservice VA and private medical 
records.  The service medical records showed that, in 
November 1957, the veteran was admitted to a service 
department hospital for evaluation of generalized tremors, 
dizziness, and vertigo.  It was noted that in February 1957, 
he had been knocked unconscious for a few minutes in a motor 
vehicle accident, but he denied any central nervous system 
sequelae.  Diagnostic testing revealed no evidence of an 
ictal disorder.  The final diagnosis was anxiety reaction.  

In February 1966, the veteran was seen by a private 
physician; after an argument with his wife, he was unable to 
speak.  He had a history of hysterical seizures.  The 
diagnosis was hysterical aphasia, chronic anxiety.  

VA electroencephalograms in June 1976 and May 1980 were 
normal.  A VA CT scan of the head in April 1989 was normal.  

The evidence added to the record since December 1989 
concerning the veteran's claimed seizure disorder includes:  
VA inpatient and outpatient treatment records; the veteran's 
testimony at a hearing in October 1997; and lay statements.  

The VA treatment records, dated from 1993, reflect diagnoses 
of history of a seizure disorder and pseudoseizures.  Those 
records are new but are not material, because they do not 
relate a current seizure disorder to the veteran's period of 
service or to the one-year presumptive period following 
service.  

The veteran testified at a hearing in October 1997 that he 
believed that he had a seizure disorder since being injured 
in a motor vehicle accident in service in 1957.  The 
veteran's testimony is not new, as it is cumulative of 
statements which he made prior to the denial of his claim in 
December 1989.  

Finally, the additional evidence includes statements by the 
veteran's brothers, a minister, and a friend, which are all 
to the effect that they observed the veteran having 
"seizures" when he came home from service and thereafter.  
The lay statements are new but are not material, because they 
lack probative value.  Lay persons are not qualified to offer 
opinions on a question of medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The lay statements 
thus do not provide competent evidence of a diagnosis of a 
seizure disorder during the veteran's period of service or 
the year following service.  

In sum, the additional evidence is not new and material, and 
the veteran's claim for service connection for an organic 
seizure disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 U.S.C.A. § 3.156(a).  

ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for sterility as 
the result of exposure to ionizing radiation, the appeal on 
that issue is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an organic 
seizure disorder, the appeal on that issue is denied.  

REMAND

The veteran's service medical records reveal that, during 
hospitalization, a diagnosis of "anxiety reaction" was 
rendered.  A rating decision in June 1977 granted service 
connection for "anxiety neurosis" and assigned a 10 percent 
evaluation. At a VA psychiatric examination in January 1988, 
the diagnosis was chronic anxiety neurosis with a marked 
tendency to somatize.  A rating decision in February 1988 
increased the evaluation to 30 percent.

At a VA psychiatric examination in September 1993, the 
provisional Axis I diagnosis was conversion disorder.  The 
examiner found that, although the veteran gave a history of 
panic attacks in the past, there was no evidence of a current 
panic disorder.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 60, which denotes moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed., 1994).  

In October 1993, the veteran was admitted to a VA medical 
center.  His wife indicated that he recently was in his own 
world, mumbling to himself and saying that he wanted to slit 
his throat.  When the veteran saw that a staff member had 
misspelled his name, he started screaming.  After that, 
however, he was in bed and would not answer questions.  
Later, he agreed to be interviewed and he said that he had 
been angry for most of his life; his moods were up and down 
every day.  He stated that society treated him poorly because 
he had been exposed to atomic bomb fallout.  He said that he 
had a difficult time holding a job due to "seizures."  

On mental status examination, the veteran was lying in bed, 
with his right eye twitching and with repeated mouth 
movements.  His affect was blunted and his mood was depressed 
and angry.  During hospitalization, he blamed society for his 
problems.  Physicians found him to have a characterological 
illness.  The longer he was in the hospital, the more 
borderline traits emerged, including unstable affect with 
frequent shifts from depression to irritability, 
inappropriate intense anger, recurrent suicidal thoughts, and 
a pattern of unstable interpersonal relationships, as well as 
talk about how he was unable to perform his job.  The veteran 
engaged in a confrontation with a doctor and, later, refused 
to talk with two doctors who approached him.  He was 
discharged to be seen at a private mental health clinic for 
anger management.  Diagnoses included conversion/somatoform 
disorder and borderline personality disorder.  

At a VA epilepsy-narcolepsy examination in April 1998, the 
examiner stated that he had been asked to comment on whether 
the veteran had an organic seizure disorder and whether 
diagnosed seizures were part of an anxiety disorder or a 
separate phenomenon.  The veteran indicated that he had been 
having staring or "blanking out" spells during which he was 
unresponsive to his surroundings.  After review of the 
veteran's medical record and a physical examination, the 
examiner rendered the following assessments: documented 
nonepileptic motor seizures; functional right hemiparesis; 
and prior diagnosis of borderline personality disorder and 
somatoform complaints.  The examiner stated that if was 
likely that the veteran's staring spells were functional.  
The examiner did not say whether the veteran's "spells" 
were due to an organic mental disorder or to an organic 
personality disorder.

At a VA mental disorders examination in April 1998, the 
examiner found that the veteran did not meet the DSM-IV 
criteria for major depression, panic disorder, generalized 
anxiety disorder, dysthymia, or post-traumatic stress 
disorder.  The Axis I diagnosis was personality change due to 
general medical condition (closed head injury in 1957 motor 
vehicle accident).  The examiner noted that the veteran's 
personality change had led to difficulties in relating to 
others, as well as to a constriction of his habits and 
ability to work full time.  

Based on the report of the VA mental disorders examination in 
April 1998, a hearing officer's decision in July 1998 
reclassified the veteran's service-connected psychiatric 
disorder as "personality change due to general medical 
condition closed head injury (formerly diagnosed anxiety 
neurosis) and evaluated the disability as under 38 C.F.R. 
§ 4.130, Diagnostic Code 9327, which pertains to an "organic 
mental disorder, other (including personality change due to a 
general medical condition)".  The hearing officer did not 
rate the veteran's service connected psychiatric disorder 
under 38 C.F.R. § 4.124a, Diagnostic Code 8045, pertaining to 
brain disease due to trauma, or 38 C.F.R. § 4.130, Diagnostic 
Code 9304, pertaining to dementia due to head trauma.

The Board finds that clarification is needed, as the veteran 
had been granted service connection for a non-organic 
psychiatric disorder, and he now appears to have been granted 
service connection for an organic mental condition.  It also 
appears to the Board that the symptomatology which may be 
attributable to the latter may be different from or at least 
more encompassing than that attributable to the anxiety 
neurosis.  

Applicable regulations provide that, if the diagnosis of a 
mental disorder is changed, the rating agency shall determine 
whether the new diagnosis represents progression of the prior 
diagnosis, correction of an error in the prior diagnosis, or 
development of a new and separate condition.  If it is not 
clear from the available records what the change of diagnosis 
represents, the rating agency shall return the report to the 
examiner for a determination.  38 C.F.R. § 4.125(b) (1999).

As it is not clear whether the diagnosis rendered by the 
mental disorders examiner in April 1998 represented a 
progression of anxiety neurosis (the prior diagnosis for 
which service connection had been granted earlier), or the 
development of a new and separate condition, or correction of 
an error in the prior diagnosis, the report of the examiner 
should have been returned to him for clarification.  

The Board further observes that in April 1998 the veteran was 
examined at a VA facility, apparently at the request of the 
RO, for the purpose of having certain questions answered, to 
include whether seizures are part of the anxiety disorder or 
a separate phenomenon?  The veteran appears to have been 
examined by a neurologist and a psychiatrist.  The claims 
folder was not made available to the psychiatrist and he 
appears to have drawn conclusions based on the history as 
related to him by the veteran and/or his wife.  For example, 
the service medical records reflect that the veteran had been 
seen in November 1957, when he reported that he had been 
knocked unconscious for a few minutes in an automobile 
accident the previous February.  He denied any sequela 
referable to the central nervous system.  He also reported, 
based on the same service medical record, that he had been in 
an automobile accident several years earlier without loss of 
consciousness.  However, on the VA 1998 examinations both 
physicians reported the veteran's history of loss of 
consciousness or being in a coma for weeks, or from 60 to 90 
days.  The veteran also gave a history to the examiners 
implying that he had seizures and a personality change ever 
since, including in service.  

After reviewing the opinions offered by each physician, the 
Board is not entirely certain that they answered each of the 
questions posed to them.  

Under the circumstances, this case is REMANDED to the RO for 
the following:

The claims folder must be returned to the 
psychiatrist and the neurologist who 
examined the veteran in April 1998, if they 
are available, and provided that each of 
them is a board-certified specialist.  If 
one or both of the April 1998 examiners is 
no longer available or is not board-
certified, the claims folder must be 
referred to another board-certified 
neurological and/or psychiatric specialist 
for review and opinion.  It is imperative 
that each examiner review the veteran's 
medical records in the claims file and a 
copy of this REMAND.  The examiners should 
note that the veteran does not have an 
organic seizure disorder, based on the 
neurologist's opinion in April 1998.  The 
neurological and psychiatric examiners 
should confer and offer a joint opinion on 
the following questions: what is the 
correct diagnosis (es) of all psychiatric 
impairment present?  If they agree that the 
veteran has an organic personality disorder 
as found in April 1998, does this represent 
a progression of the earlier diagnosed 
anxiety neurosis, a correction of the 
earlier diagnosed anxiety neurosis or 
development of a new and separate medical 
condition?  A detailed rationale for all 
opinions, including the etiology of any 
mental disorder currently found and its 
relation to service, should be provided.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's increased 
rating claim may now be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to obtain 
clarifying medical information.  By this REMAND the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he receives further 
notice.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

